
QuickLinks -- Click here to rapidly navigate through this document




TERRA NITROGEN COMPANY, L.P.

Exhibit 10.14


TERRA NITROGEN GP INC.
NON-EMPLOYEE DIRECTOR PHANTOM UNIT AND DEFERRED COMPENSATION PLAN

PHANTOM UNIT AWARD AGREEMENT


Name of Non-Employee Director: [Name]

Phantom Units: [# of Phantom Units]

Grant Date: [Insert Date]

Vesting Date: [Insert [first] anniversary of Grant Date]

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the Terra Nitrogen GP Inc. Non-Employee
Director Phantom Unit Plan (the "Plan"). Please review this Award Agreement and
promptly return a signed copy to [contact] in order to render the grant
effective.


* * * * *

        1.     Terra Nitrogen GP Inc. ("TNGP") has granted you the Phantom Units
shown above pursuant to the Plan and subject to the terms and conditions of the
Plan and this Award Agreement.

        2.     You hereby acknowledge that you may not sell, assign, transfer,
donate, pledge or otherwise dispose of your rights under this award of Phantom
Units and that the receipt of such Phantom Units does not give you a right to
acquire Common Units.

        3.     In the event that your service as a Non-Employee Director
terminates prior to the occurrence of the Vesting Date or a Change in Control
(as defined in the Plan) you will forfeit all rights to payment in respect to
the Phantom Units granted pursuant to this Award Agreement. In the event your
service as a Non-Employee Director continues uninterrupted through the earlier
of the Vesting Date or a Change in Control, you will become entitled to payment
in respect of the Phantom Units granted pursuant to this Award Agreement, which
payment will be made in accordance with the terms of the Plan and any applicable
deferral election made in accordance with the Plan.

        4.     Neither the grant of Phantom Units, this Award Agreement nor any
other action taken pursuant to this Award Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue to provide services as a Non-Employee Director or otherwise
for any period of time or at any specific rate of compensation.

        5.     You hereby acknowledge and agree that you are responsible for the
tax consequences associated with the Phantom Units and shall satisfy all taxes
due in respect of such Phantom Units.

        6.     The Plan is incorporated herein by reference and your rights with
respect to the Phantom Units shall be governed by the terms of the Plan, this
Award Agreement and any properly completed deferral election, which together
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and TNGP with respect to the subject matter hereof, and may
not be modified except by means of a writing signed by you and TNGP. If there is
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
govern. This Award Agreement is governed by the laws of the State of Delaware,
without regard to conflicts of law principles.

        By your signature and the signature of TNGP's representative below, you
and TNGP agree this Award is granted under and governed by the terms and
conditions of the Plan, the terms of which are incorporated herein, and this
Award Agreement. You have reviewed the Plan and this Award Agreement in their
entirety and fully understand all provisions of the Plan and Award Agreement.
You

--------------------------------------------------------------------------------




TERRA NITROGEN COMPANY, L.P.


hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions relating to the Plan and Award
Agreement. You further agree to notify TNGP upon any change in your residential
address shown below.

Non-Employee Director   TERRA NITROGEN GP INC.


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

  [Name]   By:   Douglas C. Barnard [Address]
[City], [State] [ZIP]   Title:   Vice President, General Counsel,
and Corporate Secretary

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



TERRA NITROGEN GP INC. NON-EMPLOYEE DIRECTOR PHANTOM UNIT AND DEFERRED
COMPENSATION PLAN PHANTOM UNIT AWARD AGREEMENT
